DETAILED ACTION
Status of Application
Applicant’s arguments filed on November 5, 2020 have been fully considered but they are not persuasive. Claims 1 and 10 have been amended. Claims 1-20 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 10 recite the limitation “the plurality of flexible layers of different materials comprising a barrier to at least one of gas or moisture, the barrier is selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof”. 
The specification discloses that “examples of materials that may be utilized in accordance with the presently disclosed inventive concepts(s) include, but are not limited to…foil (including, but not limited to, an aluminum foil)” (paragraph 37), that “the material(s) from which the flexible pouch 10 is constructed may be gas permeable and/or gas impervious” (paragraph 38), and that “the material(s) from which the flexible pouch 10 is constructed may also have one or more coatings/lacquers applied thereto…the materials may be proved with a liquid-resistant/liquid-proof coating, a gas impervious coating, an insulated coating” (paragraph 38). Additionally, Table I discloses examples of materials for forming the front wall and/or the rear wall of the package, wherein one example includes an aluminum intermediate layer and another example includes an aluminum oxide (or silicon oxide) coated PET outer layer. 
However, such a disclosure is insufficient to support a three layer structure including three layers of different materials, wherein the three layers of different materials comprise a barrier to at least one of gas or moisture and wherein the barrier is selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof. Rather, the specification merely supports a two layer structure of different materials, wherein an outer of the two layers comprises an aluminum oxide (or silicon oxide) coated PET (i.e., Polyethylene Terephthalate). 
Accordingly, the claims fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “the plurality of flexible layers of different materials comprising a barrier to at least one of gas or moisture, the barrier is selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof”.
However, the language of the claim makes it unclear whether each of the plurality of flexible layers includes a barrier to at least one of gas or moisture or whether one of the plurality of flexible layers includes a barrier to at least one of gas or moisture such that the plurality of flexible layers as a whole provides said barrier. Additionally, the specification of the present inventions fails to disclose a three layer structure where at least one of the three layers includes a barrier selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof. Rather, the specification of the present invention merely supports a two layer structure of different materials, wherein 
For the purpose of examination, at least one of the plurality of flexible layers will be considered to comprise a barrier to at least one of gas or moisture, wherein the barrier is selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchese et al. (US 2017/0144800 A1, hereinafter Lucchese) in view of Napier et al. (US 5,571,358 A, hereinafter Napier) and Pereira et al. (US 2016/0016695 A1, hereinafter Pereira).
Regarding claim 1, Lucchese teaches a recyclable package for a product, the recyclable package comprising: a flexible pouch body defining a chamber for containing the product, the flexible pouch body having a front wall and a rear wall, wherein each of the front wall and the rear wall has a first side edge, a second side edge, an upper edge and a lower edge, wherein each of the front wall and the rear wall is formed of a plurality of flexible layers of different materials to form at least an inner layer and an outer layer, 
Lucchese fails to teach an additional intermediate layer united with the outer layer and the inner layer, wherein union of the intermediate layer and the outer layer has a first union strength less than a second union strength of union between the intermediate layer and the inner layer such that the intermediate layer and the outer layer can be selectively peeled from the inner layer. Napier teaches an analogous package having an attached label with printed matter and further teaches that attached labels are known in the prior art to comprise a plurality of selectively peelable layers, such that an outer layer (40) and an intermediate layer (50/33) of the label are peelably attached to one another and are further attached to an inner layer (60) formed by the package, such that the union of the intermediate layer and the outer layer has a union strength less than the strength of the union between the intermediate layer and the inner layer to enable selective peeling(column 3 line 42-column 5 line 67 and FIG. 1-4). 
Accordingly, as labels are known in the prior art to comprise a single layer or a plurality of layers that are selectively peelable and as labels are known in the prior art to include primary and secondary labels, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to 
Lucchese also fails to teach at least one of the plurality of flexible layers comprising a barrier to at least one of gas or moisture selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof. Napier further teaches that it is known to provide a moisture or gas barrier that aids in maintaining the structural integrity of the layers and that prevents transfer or bleeding of ink (column 4 line 64-column 5 line 24). Pereira teaches that materials useful in obtaining barrier properties include polyethylene terephthalate coated with aluminum oxide or silicon oxide (paragraph 87). 
Accordingly, as it is known and desirable in the prior art to provide a layered material structure with a barrier to moisture and/or gas and as polyethylene terephthalate coated with aluminum oxide and polyethylene terephthalate coated with silicon oxide are known materials useful as moisture and gas barriers, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to specifically form at least one of the plurality of flexible layers of 
Additionally, Lucchese fails to teach each of the layers extending from the first side edge to the second side edge and from the upper edge to the lower edge of each of the front wall and the rear wall of the body. However, Lucchese discloses separate film sections configured to accommodate printing and configured to be separable from the body film sections so that the bag can be recycled. Lucchese also discloses the separate film sections being configured to cover the full width between the side edges on both face panels (paragraphs 28-29). 
Although Lucchese fails to teach each of the layers extending form the first side edge to the second side edge as well as from the upper edge to the lower edge of each of the front wall and the rear wall of the body, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the size of each of the intermediate layer and the outer layer in order to obtain the structure claimed, as a change in size or shape is not patentably distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. Further, as the outer layer is intended to accommodate printing and as bags/packages are known in the prior art to include printed matter of various designs, shapes and sizes and printed to various extents across the surface of the bag/package, 
Regarding claim 2, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the intermediate layer and the outer layer are united with each other across at least a portion of a surface of each of the intermediate layer and the outer layer (Lucchese: paragraphs 27, 28, 30, 35, 51, 52, 62-64 and Napier: column 3 line 42-column 5 line 67).
Regarding claim 3, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the intermediate layer and the inner layer are united with each other across at least a portion of a surface of each of the intermediate layer and the inner layer (Lucchese: paragraphs 27, 28, 30, 35, 51, 52, 62-64 and Napier: column 3 line 42-column 5 line 67).
Regarding claim 4, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein a cap is removably attached to the opening (Lucchese: paragraphs 36, 51 and Fig. 1, 2). 
Regarding claim 5, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the package further comprises a first tear-line in the outer layer of the pouch body (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1). 
Regarding claim 6, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the package further comprises a first tear-line in the 
Regarding claim 7, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the package further comprise a first tear-away strip integral with the outer layer of the pouch body (Lucchese: paragraph 64 and Fig. 1 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 8, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the package further comprises a first tear-away strip integral with the outer layer of the pouch body and a second tear-away strip integral with the intermediate layer of the pouch body (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 9, Lucchese as modified by Napier and Pereira teaches the package of claim 1 above, wherein the product is capable of being selected from the group consisting of baby food, juice, fruit and/or vegetable purees, beverages, beverage concentrate and/or drink mixes, other liquid products, condiments, granulated products, processed meat and/or poultry, pet food, pet treats, pet supplies, refrigerated/frozen foods, dairy products, candy and confectionary items, baking supplies, puddings, creams, vegetables, fruit, vegetable and/or fruit-based products, health food products, baked goods, dried fruits and/or nuts, snack foods, breakfast foods, cleaning and other household supplies, health and beauty products, pharmaceutical products, and combinations thereof (Lucchese: paragraphs 3, 16, 36).
It should be noted that the claims are directed toward a package only, not a package containing a product. However, the package disclosed by Lucchese comprises 
Regarding claim 10, Lucchese teaches a flexible recyclable package for a product, the flexible recyclable package comprising: a flexible pouch body defining a chamber for containing the product, the flexible pouch body having a front wall and a rear wall, wherein each of the front wall and the rear wall has a first side edge, a second side edge, an upper edge and a lower edge, wherein each of the front wall and the rear wall is formed of a plurality of flexible layers of different materials so as to form at least an inner layer and an outer layer, wherein each of the inner layer and the outer layer extends from the first side edge to the second side edge, wherein the inner layer and the outer layer are  united with one another, wherein the union of the inner layer and the outer layer is such that the outer layer can be selectively peeled from the inner layer; the flexible pouch body having an opening defining a flow passage for dispensing the product into or from the flexible pouch body; and means for assisting removal of the inner layer and the outer layer from one another (paragraphs 13-65 and Fig. 1, 2).
Lucchese fails to teach an additional intermediate layer united with the outer layer and the inner layer, wherein union of the intermediate layer and the outer layer has a first union strength less than a second union strength of union between the intermediate layer and the inner layer such that the intermediate layer and the outer layer can be selectively peeled from the inner layer. Napier teaches an analogous package having an attached label with printed matter and further teaches that attached labels are known in the prior art to comprise a plurality of selectively peelable layers, 
Accordingly, as labels are known in the prior art to comprise a single layer or a plurality of layers that are selectively peelable and as labels are known in the prior art to include primary and secondary labels, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to implement the selective removability of the label of Lucchese to a label having a plurality of layers that are selectively peelable, such as taught by Napier, such that the plurality of flexible layers of the front wall and the rear wall form an inner layer, an intermediate layer and an outer layer, such that union of the intermediate layer and the outer layer has a first union strength less than a second union strength of union between the intermediate layer and the inner layer allowing the intermediate layer and the outer layer to be selectively peeled from the inner layer, and such that the package includes primary and secondary labels including different information.
Lucchese also fails to teach at least one of the plurality of flexible layers comprising a barrier to at least one of gas or moisture selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof. Napier further teaches that it is known to provide a moisture or gas barrier that aids in maintaining the structural integrity of the layers and that prevents transfer or bleeding of ink (column 4 
Accordingly, as it is known and desirable in the prior art to provide a layered material structure with a barrier to moisture and/or gas and as polyethylene terephthalate coated with aluminum oxide and polyethylene terephthalate coated with silicon oxide are known materials useful as moisture and gas barriers, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to specifically form at least one of the plurality of flexible layers of Lucchese of a moisture and gas barrier material selected from the group consisting of polyethylene terephthalate coated with aluminum oxide, polyethylene terephthalate coated with silicon oxide, and combinations thereof, as taught and suggested by Napier and Pereira, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Additionally, Lucchese fails to teach each of the layers extending from the first side edge to the second side edge and from the upper edge to the lower edge of each of the front wall and the rear wall of the body. However, Lucchese discloses separate film sections configured to accommodate printing and configured to be separable from the body film sections so that the bag can be recycled. Lucchese also discloses the separate film sections being configured to cover the full width between the side edges on both face panels (paragraphs 28-29). 
Although Lucchese fails to teach each of the layers extending form the first side edge to the second side edge as well as from the upper edge to the lower edge of each of the front wall and the rear wall of the body, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the size of each of the intermediate layer and the outer layer in order to obtain the structure claimed, as a change in size or shape is not patentably distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. Further, as the outer layer is intended to accommodate printing and as bags/packages are known in the prior art to include printed matter of various designs, shapes and sizes and printed to various extents across the surface of the bag/package, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the size of the outer and intermediate layer in order to accommodate printed matter of any desired or necessary design, shape and/or size. 
Regarding claim 11, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another comprises an unconnected portion associated with at least one of the inner layer, the intermediate layer, and the outer layer (Lucchese: paragraphs 27, 35, 52, 64). 
Regarding claim 12, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another comprises a cut associated with at least one of the inner layer, the intermediate 
Regarding claim 13, Lucchese as modified by Napier and Pereira teaches the package of claim 12 above, wherein the cut further comprises a tear-line associated with the cut (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 14, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another comprises a cut and a tear-line associated with at least one of the inner layer, the intermediate layer, and the outer layer (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 15, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting in the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another comprises a removal tab associated with at least one of the inner layer, the intermediate layer, and the outer layer (Carpenter: paragraph 25 and Fig. 3a).
Regarding claim 16, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting in the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another comprises a score-line associated with at least one of the inner layer, the intermediate layer, and the outer layer (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 17, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting in the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another comprises a tear-away strip associated with at least one of the inner layer, the intermediate layer, and the outer layer (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 18, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the means for assisting in the removal of one or more of the inner layer, the intermediate layer, and the outer layer from one another is selected from the group consisting of an unconnected portion, a cut, a tear-line and a cut, a removal tab, a score-line, a tear-away strip, and combinations thereof, associated with at least one of the inner layer, the intermediate layer, and the outer layer (Lucchese: paragraph 64 and Napier: column 5 lines 31-45 and FIG. 1).
Regarding claim 19, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein at least one of the intermediate layer and the outer layer; or the intermediate layer and the inner layer, are united with one another across at least a portion of their surface (Lucchese: paragraphs 27, 28, 30, 35, 51, 52, 62-64 and Napier: column 3 line 42-column 5 line 67).
Regarding claim 20, Lucchese as modified by Napier and Pereira teaches the package of claim 10 above, wherein the package further comprises a cap releasably attached to the opening in an upper end of the flexible pouch body (Lucchese: paragraphs 36 and 51).
Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art of record fails to teach the barrier as claimed, is not persuasive. 
The prior art applied in the previous rejection of record was not intended to teach the argued limitation as the argued limitation is a new limitation not presented in the previously examined claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734     				Primary Examiner, Art Unit 3734